Spofpord, J.
This suit is brought against the endorser of a promissory note of the following tenor:
“Donaldsonvilke, 80th Oct., 1851.
“ One year after date, I promise to pay to the order of Rdbei't R. Barrow the sum of five hundred dollars, for value received, payable at the office of the Recorder, Donaldsonville.
(Signed) John Hutson."
The endorsement is in these words:
“Houma, Parish op Terrebonne.
“ I endorse the within note for the benefit of Mrs. Hutson in the purchase of a tract of land from Gov. H. Johnson.
(Signed) R. R. Barrow.”
The defendant pleaded that this restrictive endorsement does not bind him, inasmuch as the special object for which it was given was never consummated, Mrs. Hutson not having purchased a tract of land from the plaintiff Johnson.
There was judgment in the defendant’s favor, and the plaintiff has appealed.
It is needless to recapitulate any other facts than that Mrs. Hutson did not buy a tract of land from Henry Johnson, nor contract to do so in any manner which could bind her.
The condition with which the defendant clogged his endorsement of the note never having been accomplished, the plaintiff has no action against him.
The judgment is, therefore, affirmed with costs.